[Cite as State ex rel. Armatas v. Plain Twp. Bd. of Zoning Appeals, 2019-Ohio-3258.]
                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


THE STATE OF OHIO, ex rel.                         :            JUDGES:
    STEVEN A. ARMATAS                              :            Hon. W. Scott Gwin, P.J.
                                                   :            Hon. John W. Wise, J.
           Relator,                                :            Hon. Craig R. Baldwin, J.
                                                   :
-vs-                                               :
                                                   :
PLAIN TOWNSHIP                                     :
BOARD OF ZONING APPEALS                            :
                                                   :            Case No. 2019CA00001
       And                                         :
                                                   :
THOMAS FERRARA, in his official                    :
   Capacity as Zoning Director for                 :
   Plain Township, Ohio                            :
                                                   :            OPINION
           Respondents,                            :
                                                   :

CHARACTER OF PROCEEDING:                                        Writ of Mandamus


JUDGMENT:                                                       Dismissed

DATE OF JUDGMENT:                                               August 12, 2019


APPEARANCES:

For Relator                                                     For Respondent Thomas Ferrara

STEVEN A. ARMATAS                                               JAMES F. MATHEWS
7690 Bucknell Circle N.W.                                       ANDREA K. ZIARKO
North Canton, Ohio 44720                                        Baker, Dublikar, Beck, Wiley & Mathews

                                                                400 South Main Street
                                                                North Canton, Ohio 44720
For Respondent Plain Township Board
Of Zoning Appeals

ERIC J. WILLIAMS
Pelini, Campbell & Williams, LLC
8040 Cleveland Ave, NW, Suite 400
North Canton, Ohio 44720
Stark County, Case No. 2019CA00001                                                      2

Baldwin, J.

       {¶1}   Relator, Steven Armatas, has filed a Complaint for Writ of Mandamus

requesting this Court issue a writ ordering the following: first, Relator seeks an order

requiring Respondent Ferrara, who is the Plain Township Zoning Director, to reduce his

decision in writing; and second, Relator seeks an order requiring the Plain Township

Board of Zoning Appeals to hold a hearing and issue a written decision on appeal after

Ferrara issues his written decision.

       {¶2}   Respondents have filed a Motion for Summary Judgment which Relator

opposes.

       {¶3}   Relator filed his first Petition for Writ of Mandamus on October 14, 2016

naming the Plain Township Board of Trustees and Thomas Ferrara, the zoning director,

as respondents. The 2016 petition was based upon the same set of facts as the instant

petition.

       {¶4}   The essence of both complaints revolves around a local zoning ordinance

Relator believed his neighbors violated. Relator asked Respondent Ferrara to find a

violation of the ordinance. Ferrara orally advised Relator he did not believe the neighbors

were in violation of the ordinance. In his first complaint, Relator filed a petition for writ of

mandamus requesting this Court order the Respondents to enforce the zoning ordinance.

This Court dismissed the petition because Relator has or had an adequate remedy at law

by appealing a decision of the zoning inspector to the zoning board. Relator filed an

appeal of our decision with the Supreme Court, however, the case was dismissed for

want of prosecution.

       {¶5}   Following our decision in the first mandamus case, Relator did pursue an

appeal of the decision of the zoning inspector to the zoning board. The zoning board

refused to hear the appeal because the appeal was untimely.
Stark County, Case No. 2019CA00001                                                      3

      {¶6}    Relator has now instituted this second mandamus petition requesting the

zoning director be ordered to reduce his decision in writing and requesting the zoning

board be ordered to hear his appeal once the decision is reduced to writing.

      {¶7}    Relator could have raised the issue of Ferrara’s failure to reduce his

decision to writing in the first mandamus action, therefore, raising the issue in a second

mandamus complaint is barred by res judicata.

      {¶8}    “Res judicata operates as ‘a complete bar to any subsequent action on the

same claim or cause of action between the parties or those in privity with them.’” Brown

v. Dayton, 89 Ohio St. 3d 245, 2000-Ohio-148, 730 N.E.2d 958.

      {¶9}    “What constitutes privity in the context of res judicata is somewhat

amorphous. A contractual or beneficiary relationship is not required:

      {¶10}

              In certain situations * * * a broader definition of ‘privity’ is warranted.

      As a general matter, privity ‘is merely a word used to say that the

      relationship between the one who is a party on the record and another is

      close enough to include that other within the res judicata.’ Bruszewski v.

      United States (C.A.3, 1950), 181 F.2d 419, 423 (Goodrich, J., concurring).”

      Thompson v. Wing (1994), 70 Ohio St. 3d 176, 184, 637 N.E.2d 917, 923.

Brown v. Dayton, 89 Ohio St. 3d 245, 2000-Ohio-148, 730 N.E.2d 958.

      {¶11} The claim that Respondent Ferrara should be required to reduce his decision

to writing existed at the time of the first mandamus action was brought, therefore, the claim

could have been raised in the first mandamus action. “The judgment in [the] first mandamus
Stark County, Case No. 2019CA00001                                                  4

action is conclusive on all claims that either were or might have been litigated in the first

lawsuit.” State ex rel. Carroll v. Corrigan, 91 Ohio St. 3d 331, 2001-Ohio-54, 744 N.E.2d
771.

       {¶12} Here, Relator could have brought the claims against the zoning inspector in

the first mandamus action.     The zoning director was named as a party in the first

mandamus petition, and the facts in the first petition surrounded the actions of the zoning

director. Relator could have raised the issue in the first petition, therefore, he is barred

from raising it now.

       {¶13} Next, Relator asks this Court to issue a writ requiring the Zoning Board to

hold a hearing once Ferrara issued a written decision. This cause of action is conditioned

upon our granting a writ in the first cause of action which we have decided will not issue.

Therefore, the second cause of action is moot. Summary judgment is granted on all

claims is granted in favor of Respondents.

By: Baldwin, J.

Gwin, P.J. and

Wise, John, J. concur.